J-S19012-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 SAMUEL BENJAMIN ARTHUR                 :
                                        :
                   Appellant            :   No. 2300 EDA 2017
                                        :

          Appeal from the Judgment of Sentence October 31, 2016
   In the Court of Common Pleas of Montgomery County Criminal Division
                     at No(s): CP-46-CR-0002488-2013


BEFORE:    SHOGAN, J., NICHOLS, J., and PLATT*, J.

MEMORANDUM BY SHOGAN, J.:                             FILED MAY 01, 2018

     Samuel Benjamin Arthur (“Appellant”) appeals from the judgment of

sentence imposed by the Court of Common Pleas of Montgomery County on

October 31, 2016. We affirm.

     This case stems from Appellant’s sexual assault of a minor victim in

October of 2011. The victim disclosed the assault to her father on February

23, 2013. N.T., 7/28/15, at 26–30. Appellant was charged on April 2, 2013,

with fifty-four counts of various sexual offenses, including Rape of a Child,

Aggravated Indecent Assault of a Child, Indecent Assault of a Child under the

Age of 13, Endangering the Welfare of a Child, Corruption of Minors, Unlawful




____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S19012-18


Contact with a Minor, and Terroristic Threats.1 Following a three-day trial, the

Commonwealth nolle prossed the count of Unlawful Contact with a Minor, and

the jury convicted Appellant on seven counts of the remaining charges. The

trial court sentenced Appellant on October 31, 2016, to incarceration for an

aggregate term of fifteen to thirty years, followed by five years of probation.

Appellant filed post-sentence motions on November 10, 2016, which the trial

court denied. Order, 11/15/16. This appeal followed.2

       Appellant presents a single question for our consideration: Did the Trial

Court abuse its discretion in failing to grant [Appellant’s] post-sentence

motion for a new trial based on the admission of inadmissible evidence that

bolstered the complainant-victim’s credibility?” Appellant’s Brief at 2. The

Commonwealth          asserts     that    Appellant   has   waived   this   issue.

Commonwealth’s Brief at 11. We agree that Appellant’s issue is waived.

       The Pennsylvania Rules of Evidence “circumscribe the extent to which

erroneous evidentiary rulings may be treated as sources of reversible trial

court error.”    Commonwealth v. Shank, 883 A.2d 658, 672 (Pa. Super.



____________________________________________


1 18 Pa.C.S. §§ 3121(c), 3125(B), 3126(A)(7), 4304(A)(1), 6301(A)(1)(ii),
6318(A)(1), 2706(A)(1), respectively.

2  Appellant filed a timely notice of appeal on December 14, 2016, but we
dismissed that appeal on February 17, 2017, because Appellant failed to file
a docketing statement pursuant to Pa.R.A.P. 3517.        Appellant sought
reinstatement of his direct appeal rights nunc pro tunc, which the
Commonwealth did not oppose and the trial court granted. Order, 6/16/17.
Appellant then filed a timely notice of appeal.

                                           -2-
J-S19012-18


2005). Pursuant to Pa.R.E. 103, “[a] party may claim error in a ruling to admit

. . . evidence only: (1) if the ruling admits evidence, a party, on the record:

(A) makes a timely objection, motion to strike, or motion in limine; and (B)

states the specific ground, unless it was apparent from the context.” Pa.R.E.

103(a)(1) (emphasis supplied).          See Commonwealth v. Rose, 172 A.3d

1121, 1128 (Pa. Super. 2017) (holding defendant’s claim in Pa.R.A.P. 1925(b)

statement that challenged testimony constituted inadmissible hearsay was

waived where trial counsel made bald objection without specificity at trial and

focused argument in appellate brief on relevance).

       Here, when the prosecutor asked the victim’s parents if they believed

the victim’s allegations, defense counsel responded, “Objection” or “Objection,

move to strike.” N.T., 7/28/15, at 39–40, 133–134. Counsel did not raise a

specific objection, let alone an objection based on the claim Appellant now

presents on appeal, i.e, inadmissibility of the parents’ testimony as improperly

bolstering the victim’s credibility. Appellant’s Brief at 7, 10–13. Moreover,

Appellant proffers no argument that the specific ground was apparent from

the    context   of   the   prosecutor’s    examination.       Additionally,   as   the

Commonwealth asserts, if counsel explained his objection at a side bar, the

notes of testimony in the certified record do not include a record of the side

bar;    therefore,    no    objection      is    available   for   appellate   review.

Commonwealth’s Brief at 12–13; N.T., 7/28/15, at 40.                Accord Pa.R.A.P.

1921, note (“An appellate court may consider only the facts which have been


                                           -3-
J-S19012-18


duly certified in the record on appeal.”). Because Appellant’s objection was

unspecified and did not posit the theory he attempts to advance on appeal,

Pa.R.E. 103 precludes our consideration of the merits of Appellant’s issue.

       Similarly, to the extent that Appellant argues the trial court erred in

admitting the testimony of the Commonwealth’s expert witness, Dr. Scribano,

as improperly bolstering the victim’s credibility, that claim is also waived. The

record reveals that Appellant did not raise this claim in the trial court by

lodging a timely and specific objection to Dr. Scribano’s testimony.       N.T.,

7/29/15, at 4–21. Pa.R.E. 103(a); see also Pa.R.A.P. 302(a) (“Issues not

raised in the lower court are waived and cannot be raised for the first time on

appeal.”).3

       Judgment of sentence affirmed.

       Judge Platt joins the Memorandum.

       Judge Nichols concurs in the result.




____________________________________________


3  If Appellant had properly preserved his claims for appeal, upon review of
the record, the briefs of the parties, and the applicable legal authority, we
would conclude that the trial court’s opinion filed on August 14, 2017,
comprehensively disposed of them.        Accordingly, we would affirm the
judgment of sentence based upon the opinion of the Honorable Garrett D.
Page.

                                           -4-
J-S19012-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/1/18




                          -5-